Case 2:17-cv-08220-DMG-SK Document 93 Filed 02/24/20 Page 1 of 1 Page ID #:2366




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
  Case No.    2:17-CV-8220-DMG (SK)                                   Date    Mon., February 24, 2020
  Title       Agricola Cuyuma SA, et al. v. Corona Seeds, Inc., et al.




  Present: The Honorable                 Louise A. LaMothe, United States Magistrate Judge
                 Debbie Johnston                                      CS 02/24/2020 (202)
                   Deputy Clerk                                     Court Reporter / Recorder

  Proceedings:            SETTLEMENT CONFERENCE – SECOND SESSION

          Case called. Counsel state their appearances. The following parties are in attendance at
 the settlement conference:

 For Plaintiffs:
 Edward Ayala Maura, Esq., Ayala Law PA
 By Telephone:
 Oscar Alban, CEO, Corporacion Agricola Vinasol SAC
 Luis Alban, Shareholder, Corporacion Agricola Vinasol SAC
 Guillermo De los Rios, CEO, Agricola Cuyuma SA

 For Defendants:
 Peter Chih-Liang Chen, Esq., Horton Oberrecht Kirkpatrick and Martha
 Zorik Haruthunian, Esq., Gordon Rees Scully Mansukhani
 By Telephone:
 Bruce A. Fink, Esq., Horton Oberrecht Kirkpatrick and Martha
 Mike Newman, President, Corona Seeds, Inc.
 Janet Lucido, Claims Representative for Corona Seeds, Inc.
 Charles Stoddard, Production Manager, Crites Seed, Inc.
 Rusty Ennis, Claims Representative for Crites Seed, Inc.
 Andy Johnston, President, Crites Seeds, Inc.

         The Court conducts a settlement conference as scheduled. After discussion among the
 parties, no settlement is reached. The parties are advised that the Court will be available for
 additional settlement discussions should they so desire.
                                                                                         2    :      45
                                                           Initials of Preparer   dj
